Title: To Benjamin Franklin from Catherine Macaulay, 8 December 1777
From: Macaulay, Catherine
To: Franklin, Benjamin


Sir
L’Hotel de Treville Rue Tournon Dec. 8: 1777
I have some affaires which demand my immediat return to England. You are very sensible that the suspenssion of the Habeas Corpus Act subjects me to an immediat imprisonment on any suspicion of my having held a correspondence with your Countrymen on this side the Water. This Sir is the only reason why I did not fix a day to have the honor of seeing you at my own Hotel and why I have not been more forward in availing myself of my present situation to hold converse with my American friends who reside in this Capital.
I am sure Sir that you and every generous American would be exceedingly concerned to hear that my feeble constitution was totaly destroyed by a long imprisonment and to see me fall a sacrifice to the resentment of administration unpitied and unlamented as an impertinent individual who would needs make a bustle where she could not be of the smallest service and especially Sir as I hope the whole tenor of my conduct must have convinced you that I would with pleasure sacrifice my life to be of any real use to the public cause of freedom and that I am now nursing my constitution to enable me to treat largely on our fatal civil wars in the History I am now about. I am Sir with a profound respect for your great Qualities as a Statesman Patriot and Phylosopher Your Very Obedient Humble Servant.
Catherine Macaulay
 
Addressed: To / Dr Francklin
Notation: C Macauly
